UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1758


TODD M. JACK, M.S., Ph.D., Trustee,

                  Plaintiff – Appellant,

             v.

WILLIAM STUBBLEFIELD, Ph.D., County Commissioner of Berkeley
County,

                  Defendant – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:09-cv-00046-gec)


Submitted:    August 28, 2009                 Decided:   September 9, 2009


Before MICHAEL and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd M. Jack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Todd    M.    Jack    appeals    the        district   court’s     order

dismissing    this     action     pursuant    to    28    U.S.C.    § 1915(e)(2)(B)

(ii) (2006).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.         Jack    v.   Stubblefield,       No.   5:09-cv-00046-gec

(W.D. Va. filed June 22, entered June 23, 2009).                          We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the   materials        before    the    court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                          2